Exhibit 10.28

 

REXAM

BEVERAGE CAN

Americas

 

June 25, 2002

 

Mr. Ray Malone

Corporate Director

Packaging and Ingredients

Coca-Cola Enterprises, Inc.

P.O. Box 723040

Atlanta, GA 31139-0040

 

Dear Ray:

 

It is agreed, for the balance of the term of the Can Supply Agreement, dated
January 1, 1999 (the “Agreement”), as amended by the June 25, 2002 Amendment to
the Agreement (the “Amendment”), that for purposes of evaluating a competitive
offer under Section 4(b) (upon the reinstatement of such provision as provided
for in the Amendment) and/or for purposes of determining whether we are selling
to another customer at a price lower than CCE’s price under Section 4(a) of the
Agreement, as amended, no adjustments will be made unless the competitive offer
or price we are selling to another customer is less than *** of the then current
price being charged to Coca-Cola Enterprises, Inc.

 

Please indicate your agreement with the terms of this letter by signing below
and returning this letter to me.

 

Sincerely,

/S/ P.J. Sullivan

Patrick Sullivan

Vice President, Sales

 

Agreed to and Accepted for and on behalf of

Coca-Cola Enterprises, Inc.

By:   /S/    Ray Malone             Ray Malone Title:   Corporate Director of
Procurement

 

***CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

     

REXAM BEVERAGE CAN COMPANY

8770 WEST BRYN MAWR AVENUE

SUITE 175

CHICAGO, ILLINOIS 60631-3655

USA

TEL: +1 773 399 3000

 

 